J-S26021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ERIC MARTIN

                            Appellant                 No. 2793 EDA 2015


       Appeal from the Judgment of Sentence Entered February 25, 2015
            In the Court of Common Pleas of Northampton County
               Criminal Division at No: CP-48-CR-0003114-2014


BEFORE: OLSON, STABILE, and STRASSBURGER,* JJ.

MEMORANDUM BY STABILE, J.:                              FILED JUNE 20, 2016

        Appellant Eric Martin appeals from the February 25, 2015 judgment of

sentence entered in the Court of Common Pleas of Northampton County

(“trial court”), following his guilty plea to possession with intent to deliver a

controlled substance (cocaine) and false identification to law enforcement.1

Upon review, we affirm.

        Briefly, on February 25, 2015, Appellant entered into a negotiated

guilty plea for the foregoing offenses and was sentenced to an agreed-upon

aggregate term of two to four years’ imprisonment.         Appellant did not file

any post-sentence motion. Rather, he timely appealed to this Court.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    35 P.S. § 780-113(a)(30) and 18 Pa.C.S.A. § 4914(a).
J-S26021-16



       On appeal, Appellant argues only that the trial court abused its

discretion in failing to calculate properly his prior record score.2

       When reviewing a challenge to the trial court’s discretion, our standard

of review is as follows:

       Sentencing is a matter vested in the sound discretion of the
       sentencing judge, and a sentence will not be disturbed on appeal
       absent a manifest abuse of discretion. An abuse of discretion is
       more than just an error in judgment and, on appeal, the trial
       court will not be found to have abused its discretion unless the
       record discloses that the judgment exercised was manifestly
       unreasonable, or the result of partiality, prejudice, bias, or ill-
       will.

Commonwealth v. Bowen, 55 A.3d 1254, 1263 (Pa. Super. 2012)

(quoting Commonwealth v. Cunningham, 805 A.2d 566, 575 (Pa. Super.

2002)), appeal denied, 64 A.3d 630 (Pa. 2013).

       “Initially, we note that when a defendant enters a guilty plea, he or

she waives all defects and defenses except those concerning the validity of

the plea, the jurisdiction of the trial court, and the legality of the sentence

imposed.”     Commonwealth v. Stradley, 50 A.3d 769, 771 (Pa. Super.

2012) (citation omitted). “Our law presumes that a defendant who enters a
____________________________________________


2
  We observe that Appellant characterized his challenge to the calculation of
his prior record as a legality of sentence claim. He is mistaken. It is settled
that challenges concerning a prior record score calculation implicate the
discretionary aspects of sentencing. See Commonwealth v. Sanchez, 848
A.2d 977, 986 (Pa. Super. 2004) (holding that a miscalculation of the prior
record score “constitutes a challenge to the discretionary aspects of [a]
sentence”); see also Commonwealth v. O'Bidos, 849 A.2d 243, 253 (Pa.
Super. 2004) (noting that a challenge to the calculation of prior record score
implicates the discretionary aspects of sentencing), appeal denied, 860 A.2d
123 (Pa. 2004).



                                           -2-
J-S26021-16



guilty plea was aware of what he was doing. He bears the burden of proving

otherwise.” Commonwealth v. Yeomans, 24 A.3d 1044, 1047 (Pa. Super.

2011) (citation omitted). Differently put, a defendant may not challenge the

discretionary aspects of his or her sentence, where the terms of the

sentence were made part of the negotiated plea.         Commonwealth v.

Baney, 860 A.2d 127, 131 (Pa. Super. 2004), appeal denied, 877 A.2d 459

(Pa. 2005); see Commonwealth v. Reid, 117 A.3d 777, 784 (Pa. Super.

2015) (holding that a challenge to the discretionary aspects of a negotiated

sentence is unreviewable).

     Here, as noted earlier, Appellant entered into a negotiated plea

agreement pursuant to which he was sentenced to two to four years’

imprisonment.    As a result, Appellant may not challenge on appeal the

discretionary aspects of his sentence, including the calculation of his prior

record score. See Baney and Reid, supra.

     Even if Appellant could challenge the discretionary aspects of his

sentence, he still would not have obtained relief. Here, Appellant waived the

discretionary aspects challenge because he failed to raise it in a post-

sentence motion before the trial court. See Commonwealth v. Lamonda,

52 A.3d 365, 371 (Pa. Super. 2012) (citation omitted) (noting that a

discretionary aspect of a sentence claim is waived when not raised in a post-

sentence motion before the trial court), appeal denied, 75 A.3d 1281 (Pa.

2013).

     Judgment of sentence affirmed.

                                    -3-
J-S26021-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/20/2016




                          -4-